

114 HR 6290 IH: To amend the Internal Revenue Code of 1986 to extend certain tax incentives for biodiesel, renewable diesel, and alternative fuels.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6290IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Valadao (for himself and Mr. Costa) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to extend certain tax incentives for biodiesel,
			 renewable diesel, and alternative fuels.
	
		1.Extension of biodiesel and renewable diesel incentives
			(a)Income tax credit
 (1)In generalSubsection (g) of section 40A of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2018. (2)Effective dateThe amendment made by this subsection shall apply to fuel sold or used after December 31, 2016.
				(b)Excise tax incentives
 (1)In generalSection 6426(c)(6) of such Code is amended by striking December 31, 2016 and inserting December 31, 2018. (2)PaymentsSection 6427(e)(6)(B) of such Code is amended by striking December 31, 2016 and inserting December 31, 2018.
 (3)Effective dateThe amendments made by this subsection shall apply to fuel sold or used after December 31, 2016. 2.Extension of excise tax credits relating to alternative fuels (a)Extension of alternative fuels excise tax credits (1)In generalSections 6426(d)(5) and  6426(e)(3) of the Internal Revenue Code of 1986 are each amended by striking December 31, 2016 and inserting December 31, 2018.
 (2)Outlay payments for alternative fuelsSection 6427(e)(6)(C) of such Code is amended by striking December 31, 2016 and inserting December 31, 2018. (b)Effective dateThe amendments made by this section shall apply to fuel sold or used after December 31, 2016.
			